Citation Nr: 1139718	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent from August 24, 2004 to October 26, 2005, in excess of 50 percent from January 1, 2006 to September 23, 2007, and in excess of 70 percent from November 1, 2007, forward, for service-connected posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, with alcohol dependency, in remission.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2009, the Veteran was afforded a personal hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the April 2009 hearing has since retired from the Board.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who will decide his appeal, but in a May 2010 response, he declined.

In June 2009, the Board denied the Veteran's claim for an increased rating for PTSD and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court granted a Joint Motion for Remand and vacated the June 2009 Board decision.  The Court then remanded the matter to the Board for action consistent with the March 2010 Court order.

In August 2010, the Board determined that the Veteran was entitled to a 50 percent evaluation effective January 1, 2006, but denied a rating in excess of 30 percent between August 24, 2004 and October 26, 2005, a rating in excess of 50 percent between January 1, 2006 and September 23, 2007, and a rating in excess of 70 percent as of November 1, 2007.  The issue of entitlement to TDIU was remanded.  The Veteran appealed that portion of the decision concerning his claim for increased rating to the Court.  In March 2011, the Court granted a Joint Motion for Partial Remand and vacated the August 2010 Board decision.  The Court again remanded the matter to the Board for action consistent with its April 2011 order.

The Veteran was granted a temporary total disability rating for PTSD with depressive disorder from October 27, 2005 to December 31, 2005 and from September 24, 2007 to October 31, 2007.  As this is the highest disability rating allowed, entitlement to an increased rating for this time period is not currently before the Board.  

The Veteran submitted additional evidence directly to the Board in July 2011, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, was not manifested by occupational and social impairment with reduced reliability and productivity between August 24, 2004 and October 26, 2005.  

2.  The Veteran's service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood between January 1, 2006 and September 23, 2007.  

3.  The Veteran's service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, has not been manifested by total occupational and social impairment as of November 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, have not been met from August 24, 2004 to October 26, 2005. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011). 

2.  The criteria for a rating in excess of 50 percent for service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, have not been met from January 1, 2006 to September 23, 2007. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2011). 

3.  The criteria for a rating in excess of 70 percent for service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, have not been met as of November 1, 2007. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for PTSD was initially granted pursuant to 38 C.F.R. § 4.130, DC 9411, with a 10 percent rating effective April 18, 1991.  See November 1991 rating decision.  The Veteran submitted a claim for increased rating that was received at the RO in August 2004.  In the May 2005 rating decision on appeal, the RO continued the 10 percent disability rating.  In January 2006, the RO granted an increased rating of 30 percent, effective August 24, 2004 and a temporary total evaluation for inpatient hospital treatment, effective October 27, 2005 to December 31, 2005; the 30 percent rating was then continued effective from January 1, 2006.  In December 2007, the RO assigned an increased rating of 50 percent for the Veteran's PTSD, effective May 9, 2007 and a temporary total evaluation for inpatient hospital treatment, effective September 24, 2007 to October 31, 2007; the 50 percent rating was then continued effective from November 1, 2007.  In November 2008, the RO granted a 70 percent disability rating, effective November 1, 2007.  Lastly, in September 2010, the Appeals Management Center (AMC) recharacterized the disability as PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, and increased the 50 percent evaluation effective January 1, 2006 in accordance with the Board's August 2010 decision.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411 (2011). 

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011). 

Use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence in this case consists primarily of VA treatment records and several VA compensation and pension (C&P) examination reports, as well as a few records from private facilities/providers.  

In January 2005, the Veteran was afforded a VA examination for his claim for an increased rating for PTSD.  The Veteran reported that he had not worked since the early 1970s and had mostly taken care of his father since his mother died.  He spent his day waking up at 5:30 am and would walk to the liquor store where he would spend some time with his friends.  He would return home in the afternoon and watched TV, then possibly go to the gym or prepare supper, and watch more TV or read before going to bed around 1 am.  The Veteran complained about trouble sleeping and had feelings of sadness and helplessness due to lack of money.  He had a fair amount of shame regarding his lack of productivity and had thoughts about suicide with no active plan.  He reported having friends, but they do not do much, and enjoyed going to the gym and was interested in playing chess.  He had a good relationship with his daughter and son.  The Veteran admitted to drinking on a daily basis.  Mental status examination revealed goal-directed and normal speech, affect isolated from thought content, appropriate expressions confined to sadness, and normal thought processes.  He had passive suicidal ideation with no eminent plan and no homicidal ideation.  The Veteran was fully oriented, memory was intact, and judgment seemed adequate for the situation.  The examiner found that the Veteran's PTSD was not as much of a problem as his alcohol use and stated that the Veteran was an active alcoholic at that point.  The Veteran was diagnosed as having PTSD and alcohol dependence and was assigned a GAF score of 60 for PTSD and 54 for alcohol dependence with a combined GAF score of 54 due to poor sleep, irritability, social isolation, hopelessness, and helplessness.  

In a statement dated September 2005, the Veteran complained of having disturbed sleep patterns due to nightmares and cold sweats, flashbacks, problems maintaining work, and inability to trust anyone unrelated to him.

In September 2005, the Veteran sought treatment for trouble sleeping.  He stated that he discontinued alcohol and drug use for two months and since then he had trouble sleeping at night.  Mental status examination revealed that the Veteran was fully oriented with normal speech, language intact, mood euthymic, normal thought processes, no unusual thought processes, good insight and judgment, and no suicidal ideation.  The Veteran's affect was blunted, restricted, and constricted, he had illusions in the peripheral vision, and heard low grade indiscernible mumbling in quiet settings.  The examiner noted that the Veteran was easily aroused from sleep and had problems with concentration, hypervigilance, and startle response.  The Veteran reported being thrown out of four colleges due to difficulty concentrating, sitting still, and respecting authority.  He also reported having no social system, though he lived with his adult daughter and grandchild.  The Veteran was diagnosed as having PTSD and alcohol use in early sustained remission and was assigned a GAF score of 45.  From October 2005 to November 2005, the Veteran was admitted for wanting to commit suicide.  On admission, he was assigned a GAF score of 30 and on discharge, he was assigned a GAF score of 50.  

The Veteran underwent a private psychological assessment in February 2007 by Dr. D.B. in order to receive vocational services from the Colorado Department of Human Services.  The Veteran reported that since returning from Vietnam, he has often not worked and the jobs he did work were short term.  It was unclear how the Veteran supported himself and he lived in many states and Canada.  He had difficulty maintaining stability, but did manage to complete several years of college.  He had also been in semi-homeless or homeless situations at different times and abused marijuana and drank.  The Veteran reported symptoms of nightly nightmares, intrusive memories, and flashbacks since returning from Vietnam.  He also was hypervigilant and had exaggerated startle response.  He complained of having symptoms of social isolation, inability to trust others, and problems with concentration, attention, distractibility, and memory.  Following testing, the Veteran was found to have PTSD, dysthymia, and alcohol and marijuana dependence.  The examiner stated that the Veteran's effectiveness was undermined by hypervigilance, intrusive memories, and difficulty in relationships.  He also had a great deal of difficulty in social situations and responded inappropriately to most problems he encountered.  He was likely to have a great deal of difficulty forming the kinds of relationships needed to retain employment.  The Veteran did express interest in working and supporting himself.  He was self-medicating and had emotional problems with depression, self-esteem, self-confidence, confusion, inadequacy, hopelessness, anger, irritability, and alienation.

In a March 2007 statement, the Veteran complained that his PTSD problems were continuous and severe.  He stated that his symptoms included almost nightly nightmares, cold sweats, howling, and intrusive thoughts including thoughts of killing others or himself.  He also complained of having flashbacks, panic attacks, constant worrying, and problems with relationships.  He stated that he was married in 1972 and divorced in 1974 and had not had a meaningful relationship since.

The Veteran was afforded a VA examination in May 2007.  It was noted that the Veteran's VA treatment included counseling and medication management.  At that time, the Veteran complained of being unable to focus on work and had been fired from a job the previous year for missing too many days of work.  He had been homeless, but was living in subsidized housing at that time.  The Veteran reported that he quit drinking for two years, but did smoke marijuana occasionally to help him sleep.  The Veteran stayed home mostly and would do some crossword puzzles or watch TV.  His primary friend was his four year old granddaughter whom he watched three afternoons per week.  He had little appetite for food and ate about one meal each day.  The Veteran's reported symptoms included hyperarousal, reexperiencing, avoidance behavior, and problems sleeping including nightmares.  He had once struck his ex-girlfriend in the middle of the night.  The Veteran was also severely depressed and had not attempted to hurt himself, but had thoughts of provoking police to kill him.  Energy, interest, motivation, memory, and concentration levels were all very low.  He denied auditory or visual hallucinations, but did have peripheral illusions of shadows at times.  Mental status examination revealed extremely depressed affect and decreased psychomotor activity.  The Veteran's mood was depressed and memory and concentration were poor.  The examiner noted that the Veteran was able to maintain minimal activities of daily living including personal hygiene.  Some worsening of his condition secondary to depressive symptoms was found.  His thought processes and communication were impaired by difficulties with short-term memory and concentration.  Social functioning was impaired by isolation and high anxiety level while interacting with others.  The Veteran was found to be employable in limited settings with little or no contact with the public and very loose supervision.  The Veteran was diagnosed as having chronic and moderate to severe PTSD, alcohol dependence in remission, and depressive disorder secondary to PTSD.  A GAF score of 52 was assigned.  The examiner stated that the Veteran's general functioning was satisfactory but he will have intermittent work impairment due to PTSD symptoms.  

In an August 2007 addendum to that opinion, the examiner stated that the Veteran's functioning level shows occupational and social impairment with reduced reliability and productivity due to his symptoms of ongoing hyperarousal with insomnia; flattened affect; panic attacks sometimes more than once a week; difficulty with short and long-term memory; some impaired judgment; and disturbance of motivation and mood.  The examiner further commented that the Veteran's depression clearly worsened secondary to his noncompliance with his medication for over 3 month prior to the last examination, which was 3 months prior to this addendum.  

In September 2007, the Veteran was treated after taking 7 Atarax tablets and falling asleep on a window ledge with the intention of falling to his death.  He was assigned a GAF score of 20.  A few days later, the Veteran was admitted for treatment until October 2007.  On admission, he was assigned a GAF score of 45 and on discharge, he was assigned a GAF score of 60.  

In February 2008, the Veteran's care coordinator called him and found that he was having problems with depression and anger.  He complained of having nightmares often and not socializing with people as he normally did.  He felt depressed because he was not making money and the state would not send him to vocational rehabilitation.  He reported that a visit from his brother helped a bit.  He did not have any suicidal ideation at that time.

In a statement dated March 2008, the Veteran complained that he found a job, but only worked for 18 days.  He had fought with the lead person at the job.  The job depressed him and he was later hospitalized for wanting to end his life.  The Veteran attempted to enroll in college in a program for Veterans, but found that he did not have motivation to continue and the medication was dragging him down.  His sleep problems had worsened and he had nightmares, trouble with memory, and severe depression.  

In September 2008, the Veteran was treated for increased hyperarousal and hypervigilance as he was guarding a family member's house from an abusive husband.  He was prescribed medication for the increased symptoms.  

In October 2008, the Veteran was afforded a VA examination.  The Veteran reported last tried to work two years before in telemarketing.  He said he was unable to work there as the environment made him nervous and stressed.  He quit that job and had not worked since.  He currently watched his granddaughter two or three times a week and also would take her to daycare.  The longest job that the Veteran held was many years ago as a radio announcer that he had for four years until the radio station was sold to a different owner.  Around that time, his family fell apart and he and his wife divorced.  Over the weekend, the Veteran went to group therapy on Friday and stayed home Friday night and read magazines and the bible.  On Saturday he went for a walk.  Sometimes he would go grocery shopping and cook his own meals, but he mostly ate the meals provided by the facility where he lived.  He would go to restaurants to celebrate a relative's birthday or anniversary.  

Mental status examination revealed constricted affect and some moderate impairment in social functioning and moderate to serious impairment with employment.  Otherwise, the Veteran was fully oriented; cognitive functioning and communication were not impaired.  The examiner noted that the Veteran remained somewhat isolated and he had increased episodes of nightmares related to his PTSD and suffered from a fair amount of depression.  The examiner found that the Veteran could work in special settings where he had minimal contact with the public and loose supervision.  The Veteran was diagnosed as having PTSD, alcohol abuse in full remission, and depressive disorder secondary to PTSD.  He was assigned a GAF score of 51 for PTSD and 49 for depressive disorder.  PTSD symptoms were found to cause reduced reliability and productivity and symptoms of depressive disorder were found to result in deficiencies in most areas including work, school, family relations, judgment, thinking, and mood.  

The Veteran's care coordinator called the Veteran in October 2008.  The Veteran reported feeling very depressed sometimes, having nightmares, and thought about suicide.  He rated his depression 5 out of 10.  He reported just returning from helping his diabetic brother who was having eye problems and enjoyed the trip.  In November 2008, the Veteran was called by his care coordinator and reported that he had worked recently at nights at the Denver courthouse to pay off some fines, which he thought helped his mood improve somewhat.  He rated his depression as 8 out of 10.  He denied thoughts of suicide at that time.  His lady friend was in a halfway house and was sent back to jail.  His brother-in-law died recently in Aurora and his sister in Texas had a brain tumor and she was having some organ failure.  

In February 2009, the Veteran spoke to his VA care coordinator on the phone and explained that he could not sleep after watching a program about Veteran's and PTSD.  He began to feel hopeless, which is how he felt the last time he went a "little crazy" and tried to kill himself.  He was also having problems with finances and had to go to Arkansas to bury his sister, which was followed by the death of his infant niece in Aurora.  He was encouraged to try to live with his sister for a while and to call urgent care if he felt the need or was having suicidal ideation.  

In April 2009, the Veteran stated during a personal hearing that he was isolated from people and was not close to his children and grandchildren as they did not understand him.  He also had a hard time working as he had trouble with authority figures and strangers.  He also stated that his trouble with nightmares and sleep have not improved with treatment.  

In October 2009, the Veteran was admitted for one week for treatment for worsening depressive symptoms and suicidal ideation with a plan.  The Veteran was distressed due to several factors.  His brother was injured and hospitalized in Texas following an automobile accident and his daughter and granddaughter moved away to Atlanta.  The previous year, his sister and brother-in-law both passed away.  He was admitted with a GAF score of 20 and discharged with a GAF score of 45.  On discharge, the Veteran denied having any active or passive thoughts of suicide.  The Veteran endorsed symptoms of decreased sleep with early morning awakening, decreased interest, increased guilt, decreased energy, and poor concentration.  He denied having manic symptoms, but did have worsening PTSD symptoms of nightmares, flashbacks, and increased feelings of isolation.  He admitted poor medication compliance and used marijuana to sleep.  Mental status examination on admission revealed that the Veteran's speech, orientation, behavior, thought process, and thought content were normal, and insight, judgment, and memory were good and intact.  Affect was flat, which was congruent with his depressed mood.  The Veteran had suicidal ideation with an active plan.  On discharge, mental status examination showed improvement of the Veteran's mood, which was good, and affect was constricted with improved range.  His judgment was found to be poor and insight was fair.  The Veteran did not have any current suicidal or homicidal ideation or hallucinations.  It was noted that the Veteran was not employable at that time.  The Veteran was discharged to the care of his girlfriend and subsequently attended counseling sessions for suicide prevention.  

In November 2009, the Veteran was afforded a VA examination.  The Veteran stated that he lived alone and had regular contact with a sister who was supportive.  He had difficulties establishing any relationship with a woman and did not have any ongoing relationships with men other than group therapy.  He stated that he was relatively stable until the automobile accident with his brother in a few months ago and attempted to take computer classes, but his mind was too distracted to continue with them.  He began to read the bible daily and would like to pursue an early interest in music by taking a class for future employment in that field or as a hobby.  He also spoke of an interest in writing a driving manual for teenagers.  He had not been employed following his attempt at telemarketing in 2007.  He experienced some level of depression most of the time with some dips in despondency and suicidal ideation at times.  He used prescribed medication to reduce the impact of nightmares and to sleep.  He also frequently used marijuana to induce sleep.  Mental status examination revealed no evidence of significant anxiety, depression, or hypervigilance in the examination room.  The Veteran avoided crowds and had nightmares nightly despite new medication.  Hypnotic medication helped to induce sleep and he was able to sleep about four and a half hours.  He would like to work out in a gym, but was not able to afford that.  The Veteran would eat one meal a day and snacked on cereal and popcorn.  The Veteran was diagnosed as having chronic PTSD, depression secondary to PTSD, and alcohol dependency in remission since 2005.  He was assigned a GAF score of 50 based on PTSD and 44 based on chronic depression.  The examiner opined that the Veteran's PTSD signs and symptoms result in deficiencies in work, school, family relations, judgment, thinking, and mood.  The Veteran was able to maintain activities of daily living, including personal hygiene.  Symptoms of depression were continuous and significant.  The Veteran did not have problems with drugs or alcohol, inappropriate behavior, thought processes, or communication.  Treatment has resulted in some response to interpersonal contact.  Social functioning was considerably restricted with self-imposed isolation and employment had been impaired for several years since the Veteran last worked in 2007.  

An employability evaluation dated July 2011 was submitted by the Veteran's attorney.  In the evaluation, vocational expert C.K.W., PhD, CRC, CDMS, indicated that the examiner who performed the November 2009 VA examination provided a thorough and useful assessment of the Veteran.  The vocational expert reported reviewing the Veteran's records and speaking to him on the telephone.  In pertinent part, the vocational expert indicated that the Veteran's treatment history and psychiatric records, as well as the Veteran's comments to him, could be identified and interpreted as establishing and supporting such marked functional limitations as the following: marked inability to work in coordination with or proximity to others without being distracted by them from performing the work at hand; the inability to sustain an ordinary work routine daily and weekly without extraordinary support; the inability to maintain regular attendance, be punctual and work within a schedule without extraordinary support; the inability to remember and carry out detailed instructions; the inability to complete the workday and work week without interruptions from psychologically based symptoms, and to perform at a consistent pace; and the inability to consistently interact appropriately with both co-workers and the general public.  In summary, the vocational expert determined that it is at least as likely than not that the Veteran's service-connected residual impairments and associated degree of disability have rendered him unable to secure or perform a substantially gainful occupation and that this lack of employment capacity dates back to 2004.  

As noted earlier, temporary total ratings were assigned for the period October 27, 2005 to December 31, 2005, and from September 24, 2007, to October 31, 2007.  Thus, at issue is entitlement to a rating in excess of 30 percent from August 24, 2004 to October 26, 2005; in excess of 50 percent from January 1, 2006 to September 23, 2007, and in excess of 70 percent from November 1, 2007, forward.

The evidence of record does not support the assignment of a rating in excess of 30 percent for PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, between August 24, 2004 and October 26, 2005.  The Veteran's subjective symptoms consist primarily of trouble sleeping, feelings of sadness and helplessness, nightmares, cold sweats, flashbacks, problems maintaining work, and inability to trust people.  The Board acknowledges that the Veteran does have objective evidence of impaired affect (blunted, restricted and constricted; affect isolated from thought content), trouble concentrating, hypervigilance, and startle response.  Importantly, however, the Veteran was taking care of his father at this time; was spending time with friends, going to the gym and playing chess; and had a good relationship with his children and was living with his daughter and grandchild, such that it cannot be said he had disturbances of motivation and mood or difficulty maintaining effective social relationships.  

In addition, there was objective evidence of goal-directed and normal speech rather than circumstantial, circumlocutory, or stereotyped speech; appropriate expressions confined to sadness; normal thought processes; intact rather than impaired memory; adequate rather than impaired judgment; euthymic mood; and good insight.  There was no evidence of panic attacks more than once a week; difficulty understanding complex commands; and/or impaired abstract thinking.  

The Board also acknowledges the GAF scores of 60 for PTSD alone, 54 for both PTSD and depressive disorder, and 45 for PTSD and alcohol use in early sustained remission.  See January 2005 VA examination report; September 2005 VA record.  As noted above, a GAF of 45 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) and scores of 54 and 60 fall within the range of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board finds that the assignment of a score of 45 is not supported by the lay or medical evidence of record as the Veteran does not exhibit severe obsessional rituals, is not a frequent shoplifter, and has reported having friends with whom he spends his time.  

Lastly, the Board acknowledges the objective evidence of suicidal ideation, illusions in the peripheral vision, and low grade indiscernible mumbling in quiet settings and has taken the foregoing into consideration.  In light of the evidence discussed in the preceding paragraphs, however, it finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 30 percent rating during this period in question.  

The evidence of record also does not support the assignment of a rating in excess of 50 percent for PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, between January 1, 2006 and September 23, 2007.  The Veteran's subjective symptoms during this time frame consist primarily of an inability to maintain employment; difficulty maintaining stability; nightmares; cold sweats; intrusive memories and thoughts; flashbacks; hypervigilance; exaggerated startle response; isolation; inability to trust others; problems with concentration, attention, distractibility and memory; panic attacks; problems with relationships; decreased appetite; hyperarousal; avoidance behavior; depression; and low energy, interest, and motivation.  There was also objective evidence of hypervigilance; intrusive memories; difficulty in relationships and social situations; inappropriate response to most problems encountered; depressed affect and mood; decreased psychomotor activity; poor memory and concentration; impaired thought processes and communication due to short term memory and concentration problems; isolation; and high anxiety while interacting with others.  

The evidence of record during this time frame does not reveal that the Veteran had obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Importantly, the Veteran was charged with caring for his granddaughter three afternoons per week and was found to be able to maintain minimal activities of daily living including personal hygiene.  VA treatment records also indicate that he was able to maintain a relationship with his daughter and in a July 2007 letter from the Boulder Vet Center, it was reported that the Veteran regularly attended group therapy sessions and was able to carpool with other Veterans in order to attend these sessions.  In addition, although the Veteran was found to have a great deal of difficulty forming relationships needed for employment during the February 2007 assessment, the examiner did not indicate that the Veteran was unable to form or establish such relationships and the May 2007 VA examiner found that the Veteran was employable, though under limited settings.  

The Board acknowledges that the Veteran again had suicidal thoughts and peripheral illusions of shadows, and that he also reported homicidal thoughts and some impaired impulse control, to include his report of striking his ex-girlfriend in the middle of the night at the time of the May 2007 VA examination and his report of getting into a physical altercation with cousin at the time of an August 2007 Vet Center visit.  The severity of the Veteran's overall disability, as represented in the preceding paragraphs, does not more nearly approximate the assignment of a 70 percent rating during this period in question.  And although the Veteran was assigned a GAF score of 50 at the time of his November 2005 discharge from treatment, the assignment of this score fell during a time when the Veteran was receiving a 100 percent rating due to hospitalization.  The only GAF score assigned between January 1, 2006 and September 23, 2007 was 52, which represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Lastly, the evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, as of November 1, 2007.  Although the evidence of record continues to demonstrate subjective complaints of nightmares; decreased socialization; depression; decreased motivation/interest/energy; impaired memory; hyperarousal; hypervigilance; suicidal ideation; hopelessness; poor concentration; and flashbacks, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The Board acknowledges the GAF scores assigned during this time frame, which range from 44 to 51, representing moderate to serious symptoms, as well as the GAF score of 20 assigned at the time of the Veteran's October 2009 admission for treatment related to PTSD.  The evidence, however, does not equate to a finding of total occupational and social impairment. 

Rather, VA records reveal that the Veteran was able to maintain a relationship with his daughter and continued to care for his granddaughter prior to their move out of state; leave his house to help guard the home of some relatives; travel to Texas to attend a reunion (although he was involved in a car accident and did not make it to the reunion); attend group therapy; and occasionally grocery shop and go out to restaurants.  VA treatment records also reveal that the Veteran had a visit from and went to visit his brother; maintained regular contact with his sister; and had a girlfriend at one point during this time period.  Vet Center records indicate that he spent Christmas 2007 with his sister and went out of town in April 2008 to attend a funeral.  This evidence does not support a finding of total social impairment.   

In addition, the Veteran was also able to find a job in March 2008 and also reported working at a courthouse in October 2008.  The Board acknowledges that although the Veteran reported working in March and October 2008, there is no evidence he was employed prior to March 2008 or after October 2008.  The Board also acknowledges the July 2011 opinion provided by the vocational expert, namely that the Veteran's PTSD has rendered him unable to secure or perform a substantially gainful occupation and that this lack of employment capacity dates back to 2004, as well as the finding in October 2009 following the Veteran's week long admission that he was unemployable at that time.  The fact that the Veteran was able to work on two occasions during this time period, however, does not equate to total occupational impairment.  In addition, the examiner who conducted the October 2008 examination specifically commented that the Veteran could work in special settings where he had minimal contact with the public and loose supervision.  

The Veteran's lay statements as to the frequency and severity of his symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

In sum, the preponderance of the evidence supports a 30 percent disability rating from August 24, 2004 to October 26, 2005; a 50 percent disability rating from January 1, 2006 to September 23, 2007; and a 70 percent rating from November 1, 2007, forward, for the Veteran's service-connected PTSD with depressive disorder not otherwise specified, with alcohol dependency, in remission.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability is manifested by impairment in social and occupational functioning; impairment specifically contemplated by the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD with depressive disorder not otherwise specified, with alcohol dependency, in remission, is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2011 letter, the Veteran's representative waived any notice errors.  Nevertheless, substantially compliant notice was sent in December 2004, March 2005 and April 2007 letters and the claim was readjudicated in December 2007 and November 2008 supplemental statements of the case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A rating in excess of 30 percent for service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, from August 24, 2004 to October 26, 2005 is denied. 

A rating in excess of 50 percent for service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, from January 1, 2006 to September 23, 2007 is denied.  

A rating in excess of 70 percent for service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, is denied as of November 1, 2007.  


REMAND

The Board finds that another remand is necessary in regards to the claim for TDIU.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In its August 2010 decision, the Board remanded the claim for entitlement to TDIU in order for the Veteran to be afforded a VA examination to obtain a medical opinion in order to determine the effect of the Veteran's service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, on his ability to work.  No such examination was conducted.  This must be rectified on remand.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the Eastern Colorado Healthcare System, dated since December 2009.  

2.  Schedule the Veteran for an appropriate VA medical examination to determine the severity of disability caused by his service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's service-connected disabilities, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

Complete rationale for any opinion should be provided.  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


